I
                                                                                    688



             OFFICE        OF THE     ATTORNEY         GENERAL     OF TEXAS
                                          AUSTIN
GROVERSELLERS
AI-W~)NIY
        GINEIIAL



   Honorable Alrrad Y.            Olydr
   Dlstrlot Attorney
   Fort Worth, Texas
   Dear Sir;                          Opinion       No. O-n52
                                      Rer    Right of rorrlgn corporation,
                                             the mjOrlty   of the Capital




                    1% are In racslp
   requesting        our    opinion     on




           States     and
                                                                 Texas corpora-
                                                                or a number of


                                                     srpratatlon  o? Title 5
                                                     utss  of Texas as applied
                                                s    ws undsrstand It, Article




           Title 5 does not apply to parcels                     of land owned by
           aliens In any Incorporated city.
                    We will appreciate               very much If you will
           review    the mattar In tis               light of these facts and
                                                                     689
itinorsble     dlrred   4   Clyde,   Page 2



      confilm that if the prospectltr     purchaser
      aoqulrss   oontrol of the Texas oorporatlon,    as
      aroresald,   then in your opinion,   the real
      estate in the incorporated     city Is not subjeot
      to ?oreolorure    or reoheat,*
            Thle department in Oplulon No. 0.3911, oopy of
wbloh la herewith enclosed,     has Interpreted    Artlolr  167,
Vernon’s Annotated Civil Statater      that lots or parcels     0r
land owned by allehs in any Incorporated        town or olty was
an sxorptlon   to the prohibition   oontained in Artlola     166,
V.A. C.S., wherein alieua are prohibited       ?ran owing land
In Texas.

            The law relative    to the mattrr In question Is
contained in Title 5, V.A.C.S.       (S.B. No. 142, Ch. 134,
37th Leg. R.S. p. 261).      J.neatnuch as the oourtr have not
passed upon the question,      It Is neoraaary to arrive  at
the leglslatlve   Intent by construing     the language used
In the whole act.     For  that resson we are quotlhg same ln
full. :
             “Seotlon 1. That Title 3 o? the Revised
       civil   Statutes or the Stete of Tsxaa, 1911,and
       all amendments thereto be amended so as to
       hereaiter    read as follows:
              *Artiole   15. No alien or person who la
       not a oltlzen     of the IInlted States shall (Lo-
       quim    title   to or own any lands in the State
       or Texas, ot acquire      any leasehold  or other
       interest     in such lands, except as herslnarter
       provided;     but he shall have and rajoy in the
       Stats of Texas such rights as to personal
       property as are or shall be ecoorded to oltlzans
       o? the United States by the laws o? the natlon
       to which suoh alien shall belong,       or by the
       treaties     of such notlon with the Enlted States,
       except as the aarm may be affected       by the pro-
       vlslonu of this title      and the Gez.eral Laws of
       the State.
            “Article 16.  ‘This title         shall   not apply
       to any land uow owned In this          state   by elIenS,
                                                                      650

Ilonorable   .\lfrad Y. Clyde,   Faa,r 3



      not acquired ln violation    of any law of
      this 3tot4, a0 long as It la held by the
      present owners; nor to lot8 or parcels o? land
      owned by all4na In any lnoorporatrd    tonn or
      oitp or this sixt0,  nor to the r0ii0tin8
      class44 of allegs,  who are,   or who ohall be-
      come, bona fide inhabitants    of this State, SO long
      as they ahall oontlnur to be suoh bona fide h-
      habitants  of the State of Tsxasr
            "(1) Aliens who were bona ?idr inhabltanta
      of this State 0n tha date on whloh this Aot
      beccmee a Law.
            "~(2). Al.leAs rll&ible   t0'0itlzeAehlp    in
      the Urltse States who shsll become bona ?ldo
      hhabitants    of this State, and who shall,       IA
      coniormlty with tha natursllzatlon        laws of
      the Unltad States,    hays deolarrd their intsn-
      tlon to become oltierns      of the United Statss.
           "(3)  Aliens who are natural born eltlzsna
      of nations mhloh have a c0ommanland boundary
      with the United Statsa,
            "(4)   Aliens who are citlzrne    or subjects
      of a nation which now perzlts Amarlcan oitlzens
      t0 0x7~ land In r44 In suoh oountryg and any
      resident   aJ.leA who shall aoquire land uAder
      the provlelons    or thia article  aball haos      '18
      years after he shall cease to be a bona ?I r o
      Inhabitant of this Stats in which to alienate
      said laAd.
             '?hrtlola   17.   Tha provisiona    of t&is title
      shall not prerant alien8 from aoqulrlng lends,
      or any lnterevt      ti~e;'ain, in the ordinary course
      or justloe      In the colleotlon    of debts; Aor from
      acquiring     lions upon real astate,      or any interest
      therein;     oar from lending money and sscuri~g          the
      sam4 upon real estate,         or any Interest   therein;
      nor from anrorairi       any such lien;    nor fro0 eo-
      p,uirlrg and holding title        to suoh real estate,
      or any interest      thereln,    upon which: a lien my
Iionor:~ble .*lirad    .. Clyde,
                       .a.           -%ga 4



      have heretofore or may herrafter ba fired,
      or upon whloh a loen of oronay my have bean
      heretofore      or haraaitar    may ba mada and   mowed.

            “Art1010     18.   All
                                allana,  prohibited
      from owning land in this     State under the pro-
      viaions   Of this title,  who shall haraattar
      ooqulra real estate In Taxaa by davlar,       descant,
      or by purohaaa ar permitted by thlr tltla,        amg
      hold mea ror rive yaarr; and it auoh alian Is
      a minor, ha my hold sane ror rive ~asre after
      attalnlng   hi8 majority,  or It of unsound mind,
      ror rive years after the appointment or a legal
      guardian.

             “Art1010 19.    Any alien who shall hereafter
      hold lands In Texas, in oontravaatlon        or the
      provisions    or this title,    my, nevertheless,
      convey the rea simple tltla       thereof at any time
      barora the InatltutlOn       of aaohaat proceedings
      as haralnafter    provided;    provided,  however,
      that ii any euoh oonveyanoa ahall be mda by
      such alien either to an alien or to a citizen
      or the United Stetes,      In trust,   and ror the
      purpoea and with the intention        or evading the
      provisions    of this title,    auoh oonvayanoa shall
      be null and void; and any suoh land 80 oonvayad
      shall be rorraltad     and aaohaatad to the Stota
      absolutely.
            *Artiola   20.  It shall be the duty of the
      Attorney General, or the dletrlot      or oounty
      attorney,    when he shall be Informed, or have
      reason to believe    that lands In the State are being
      held oontrarp to the provlslona      of this title,
      to institute    euit In behalf or the State or
      Texas in the dlstriot      oourt of the county where
      suo:i lands sra altuated,     praying ror tha aeohaat
      or the same on bahalt or the 3tate, as In oass
      or estates of persons dying without devise thare-
      of and having    no hairs.
              “lirtlole 21(a). Xo alien shall aver be
       appointed or For;llittad to quality as guardian           of
       the estate of any nlnor or parson of unsound
       .-lind, or as exaoutor or admfnlstrator of the
.lor.orabla   ilrrad   L.4. Clyde,   Fags 5


      estate of shy daoadant In this state, uhleas
      ha la pernitted to own land under the prorlslono
      or this title.




              nArtlola 21(o).    Iand owned in trust,  either
       by an alien or by a oitlaan of the United
       States,   for tha beneficial   uaa or ehy alien   or
       allene,   or any corporation   prohibited  from
       owning land In thla State under the provl~1on.a
       or thie title,   ahall be aubjaot to ~orfaitura
       aa though the legal title     tharato WUIIin such
       alien or oorpora tlon.
              alsrtiole 21(d),      All aliens now ownlog
       landa In the State of Texas, ahall on or ba-
       fom the 1st day or January          1923 ii18 a written
       report under oath, with the Clark of the County
       Court Or the County in whloh s~oh land is
       located,     giving the name, age, oooupatlon,
       personal desoription,        place of birth,     laaet
       foreign rasidanoe and ailaglanoe,           the data and
       place or arrival       or said alien In the United
       Statea, and his or har present raaldanua and Post
       Mrlor addraas, and the length or time of residence
       in the State or Texan, the fOr@ign prinO@, pOtentate,
        state:or    aovaraignty,    of whioh the alien may be at
        the time be a oltlzan       or eubjaot,    and the number
        or aoras or land owned by suoh allan in enoh
        oounty, the nana and number of the survey,            the
       abstraot     and oertirioata      number, the nama Or
        the parson or parsons,        froa when aoqulrod,     the
        data when aoquirad,       and ehall either deeorlba
        said land by matea and bounds, or radar to
        rooordad dead in whioh same is 130daeorlbed,
        which report shall be known aa ‘i?lJPCRTOF ALIZN
        G;.XXISHIIF  . ’ Irovidad    further,   that all aliens
Eonorable   Alfred   -I. Clyde,   yega 6



     heraarter purchasing,  or ln any amnnar ao-
     qulring lands looatod   in Taxao, ahall within
     six sontha after such  purohasa, or acquisition,
     file nlth the County Clark or the County in
     whioh such land Is looatad,   a ‘Report oi Allen
     (Rnarshlp,*  in tan8  as abovu required.
            “.%ny alien   who may now own land l.n Taxaa,
     or who may haraaitar  aoqulra   any lands ti Toxaa,
     by purohasa or othsrwiaa,   who does not,
     wlthln the tlma praeorlbad    in thlr Artlolr,
     file tha raporta hanin provided for, shall be
     subjeot  to haw suoh land rorraftad    and ea-
     cheated to tha State or Taxaa.     The reports
     heraln aoqulrad shall   when the allan Is a minor
     or fosana &arson, be A3za d’by the parent or
     guardian of euoh alien.    It shall be the duty
     or tha Clerk of the County Court ot aeoh county
     to file and raoord the reports   above provided
     ror In a eaparate Yoluna, to be entitled,      *RZCCRD
     OF ALIE OWriRDLANDS,I for 8aid oounty, whloh
     reoord ehall be alphabetloa~ly   indexed.    The
     recording iaae ror raoordlng auoh report6 ehall
     be paid by the alien owner.
            UsaO. 2. All law6 and parta or lawa ~ln
     confllot   herewith are hereby exprssely rapaalad.

           “Sao. 3. The rsot that aliens who do not
     propose becomlng oltizanr    of the Unltad States
     are now attempting to acquira title    to large
     bodies or fertile   land in this State ‘orsates
     an anergmoy and an tiparatlva     pub110 naoeeslty
     that this bill shall and it hereby dose take
     arreat.fTom and after its pesaaga, and it is 60
     anaoted. * (3mphasi.s added)
           A careful study or the whole eOt makes it clear
that the X,agialotura by 1ncorForating    Art. 21(b), whloh wa have
undereoorad,   did 80 tar the 8010 purpoae of preventing      an
alien fron doing lndireotly,    (that is by incorporating),
from doiu what he is prohibited      from doing directly.     As
bald in our opinion   Xc. C-3911, an alien my aoqulre       and
hold title   to real estate looated within the corporate
,c.nor,blo          \lfrad ‘1. Clyde,                !WO 7



liialts   or towns.  (&oh                       exemption ir oontalrmd In AH. 16,
suprn   1. Then, labor in                       mid lot lppaara   Art. 2lU(b) whloh
7-n requok:
                    “Irtiola           21(b).        38 rorporotlon    In whloh the
        saloritiy        or ~aoa~Ital                abook  is le.zallv or




        as thowh             owned b+ a ion-rmsldant,               l.llan.*
        ii.cmphgPa addad).
              Lt la oleor to ua that the phrase *owned by allaru
-ro!iibItsd    by law from cwnla~ land In 2ha stats of Taxam”,
 ~;33;ia that ii the allass     who own or omtrol     the ntook of
zuoh oot:.msClon      are prohlbltad   Zrolp OHnloF, thti RU, eatak
.:a quastlon,    then the corporation     they aontrol    la like-
-::isa rrohlbltad.     The above oonatmotion      neoraa~~rlly iollowa
: n that alien8 are no,% grohlblted      ,froui ownSng real $roparty
in 1morpor.s tad toma.         &id Artlola    pmvl~!rs that land
:-mad by 3 mrporstlon        In which the xajorlty      or the oapltal
 4ocr: is zuunadby alIens Wo&11 be subieot tq~iaaohaat under
1. ‘. Trovlalona
 ;.,,e              03 tkle title,   3s thou& ov;a@ ~br a mm-
                             n        12 suoh a oorpora tlon owns aand in an in-
                      own cuk IO k. leoheatad?  4fa think not, rot the
400 aaya it           ehall be aschestud “a8 thQwh owned by a non-
;-;lyJ   me+.                *        iI     owned by II non-rsaldant          alien   it      ean-
        e asehan ad, a8 the low r~naalp                           glvsa   to a non-raaldant
allan     thr       right        io    own auoh laniir        In krborporatad  towna.

               It is also ai@!Ifloant    to note that In the o&tI-
catlon or cuf atctataa       In 1925, the abow Artlale       21(d) was
changed so 81 to ‘m UC-%ziot 0~4 rllana,           but also slim    ooz-
;:oratlons               P
               to ako wr ttaa    ragorta   undar oath to thn County
Clark, and groriding       that dlleri oorporatfoaa   aa wall Pa aliens                                    .
;vho OIYL~  land In Taxno or wku sy haradttar eoqui.28 any land in
 hxaa,     wP& do not r1l.a such raportr shall be eubJeot to here
3uoii   load forfeited    n7.d aachautad to the 3tat-a 0r Texas.     SUOh
.xtiaie     21(d) in 110~ oodiiiad    as .ztlola  176, ?..;.C.S.
             It is, tkerafora,    tLe o!;inlon of this drpartaent
tl;irt a oorrcrufion   in ~&lot: t:;a nujorlty   of tha capital
,togi 1~ le;.+lly    sr equitably    owned by uliar;e my acquire
;lcd C:Y:X lots         or       :~aroalt)      OS   land in any inc.orForuted              oity      Or
 :3wa in t:tiQ .Xzta.                        It ;leosser?ly      lo?-lows   that euch lands
~xnnot       be ewzheated.